Case 1:20-cv-00805-PLM-PJG ECF No. 19, PageID.610 Filed 10/05/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ELECTION INTEGRITY FUND                           )
and ONE NATION MICHIGAN,                          )
                      Plaintiffs,                 )
                                                  )      No. 1:20-cv-805
-v-                                               )
                                                  )      Honorable Paul L. Maloney
GRETCHEN WHITMER,                                 )
                            Defendant.            )
                                                  )

        ORDER DISMISSING MOTION FOR PRELIMINARY INJUNCTION

        Defendant Governor Gretchen Whitmer issued a series of Executive Orders

designed to reduce the spread of COVID-19, which included limits on the number of people

who can participate in social gatherings and planned events. Plaintiffs assert that these

limitations violate their First Amendment rights to free speech and assembly. Plaintiffs seek

a preliminary injunction. (ECF No. 6.) The Court held a hearing on Friday, October 2,

2020.

        At the end of that day, the Michigan Supreme Court issued an opinion holding that

Defendant Whitmer lacked the authority under the Emergency Management Act of 1976 to

declare a state of emergency. In re Certified Questions from the United States District Court,

Western District of Michigan, —N.W.2d.—, 2020 WL 5877599, (Mich. Oct. 2, 2020.) The

Court further held that the executive orders issued in response to the COVID-19 pandemic

“now lack any basis under Michigan law.” Id. On Sunday, October 4, 2020, Attorney

General Dana Nessel announced that her office would no longer enforce Defendant

Whitmer’s executive orders through criminal prosecution.
Case 1:20-cv-00805-PLM-PJG ECF No. 19, PageID.611 Filed 10/05/20 Page 2 of 3




       The Court concludes the Michigan Supreme Court’s decision and the Michigan

Attorney General’s statement render Plaintiffs’ motion moot. Courts can raise mootness on

their own; the issue need not be raised by the parties. See St. Paul Fire & Marine Ins. Co.

v. Barry, 438 U.S. 531, 537 (1978) (“At the threshold, we confront a question of mootness.

Although not raised by the parties, this issue implicates our jurisdiction.”); Carras v.

Williams, 807 F.2d 1286, 1289 (6th Cir. 1986) (“Because mootness implicates federal court

jurisdiction under Article III, we are obliged to consider the question on our own motion.”).

The Attorney General’s press release states that her decision does not bind other

departments or agencies with independent enforcement authority. This lawsuit, however,

challenges only the executive orders, and not other sources of enforcement. And, Plaintiffs

name only Gretchen Whitmer as a defendant.

       “Simply stated, a case is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S

486, 496 (1969); see Ermold v. Davis, 855 F.3d 715, 718-19 (6th Cir. 2017).. “[I]t is not

enough that a dispute was very much alive when suit was filed, or when review was obtained,”

the case-or-controversy requirement remains “through all stages of federal judicial

proceedings[.]” Lewis v. Continental Bank Corp., 494 U.S. 472, 477-78 (1990). “Thus,

when a case at first presents a question concretely affecting the rights of the parties, but—as a

result of events during the pendency of the litigation—the court’s decision would lack any

practical effect, the case is moot.” Ohio v. Environmental Protection Agency, 969 F.3d 306,

308 (6th Cir. 2020).




                                               2
Case 1:20-cv-00805-PLM-PJG ECF No. 19, PageID.612 Filed 10/05/20 Page 3 of 3




      For the purpose of this motion for a preliminary injunction, the Court concludes that

Attorney General Nessel’s announcement does not constitute voluntary cessation. The

Attorney General did not voluntarily decline to enforce the executive orders. The Michigan

Supreme Court held that the Governor lacked the authority to issue the orders. By

extension, the Attorney General cannot enforce the orders.

      For these reasons, the Court DISMISSES AS MOOT Plaintiffs’ motion for a

preliminary injunction (ECF No. 6). IT IS SO ORDERED.

Date: October 5, 2020                                        /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                            3
